 IntheMatter of EAGLE & PHENIx MILLSandUNITED TEXTILEWORKERSOFAMERICA,LOCAL#2655, A. F. OFL.Case No. R-4;79.-Decided December ,28, 194-Jurisdiction:cotton goods manufacturing industry.Practice and Procedure:petition dismissed when unions failed to make substan-tial showing of representation.Swift, Pease, Davidson,Swinson,andChapman, byMr.111'.EdwardSwinson,andMr. J. E. Chapman, Jr.,of Columbus, Ga., for theCompany.Mr. Arthur F. CopelandandMr. William R. Her°rod,of Columbus,Ga., andMr. RobertW. Donnahoo,of Spartanburg,S.C., for theA. F. of L.Mr. R. H.Brazzell,of Atlanta,Ga., for the C. 1. 0.Miss Viola James,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitionduly filed by United Textile Workers of America,Local#2655, affiliatedwith the American Federation of Libor,herein calledthe A.F. of L.,alleging that a question affecting com-merce had arisen concerning the representation of employees of Eagle& Phenix Mills, Columbus, Georgia, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice beforePaul L.Styles, Trial Examiner:Saidhearing was held at Columbus, Georgia, onNovember 4,1942.TheCompany,the A.F. of L.,and Textile Workers of America, affiliatedwiththe Congressof Industrial Organizations,herein called theC. I. 0., appeared and participated.All partieswere afforded fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing-on' the issues.The Companymoved todismiss the petition on the groundthatneitherthe A.F. of L. northe C.I.O. presented proof of membership among the Company'semployees substantial enough to warrant the Board in finding that a46 N. L.R. B., No. 56.440 EAGLE & PHENIX MILLS441question concerning representation exists.The Trial Examiner re-served ruling on the motion for the Board.For the reasons statedbelow, the motion is granted.The Trial Examiner's rulings made. at'the hearing are free from prejudicial error and are hereby affirmed.On November 17, 1942, the Company filed a brief which the Boardhas considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANY,Eagle & Phenix Mills, a Georgia corporation, is -engaged at Colum-bus, Georgia, in the manufacture of various types of cotton goods, andfor this purpose employs approximately 2,437 persons.During thefirst 6 months of 1942, the Company purchased raw materials andsupplies valued in excess of $2,000,000, more than 50 percent of whichwas shipped to its plant from points outside, the State of Georgia.During the same period, the Company manufactured and sold cottongoods valued in excess of $4,500,000; more than 50, percent of whichwas shipped to States other than Georgia.We find that the Companyis engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONSINVOLVEDUnited TextileWorkers of America; Local #2655, affiliated withthe American Federation of Labor, and Textile Workers of America,affiliatedwith the Congress of Industrial Organizations, are labororganizations, admitting to membership employees of the Company.III.THE ALLEGEDQUESTION CONCERNING REPRESENTATIONDuring June 1942, the A. F. of L. requested recognition, as the bar-gaining agent for the Company's employees.The Company refusedon the ground that it was not certain which union, if any, representeda majority of its employees.A report prepared by a Field Examiner for the Board and intro-duced into evidence at the hearing reveals that the A. F. of L. claimedto represent 1,100 employees, and in support of its claim submitted1,083 designation cards, all bearing apparently genuine original sig-natures.Of these- cards, 512 bore: the names of persons on the Com-pany's pay roll of September 19, 1942, and wei'e dated as follows : 331in 1941, 171 in 1942, and 10 undated.The C. I. 0. submitted 602designation cards, all bearing apparently genuine original signatures, 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDof which 387 bore the names of persons listed on the September 19,1942, pay roll.Of the 387 cards, 188 were undated,1 and the remainderbore dates since June 1942.There were 134 names which appearedon the cards of both unions.At the hearing the C. I. O. submitted84 additional cards dated from October 1 to November 1, 1942, allbearing apparently genuine original signatures, and 52 of which borethe names of persons on the September 19, 1942, pay roll of the Com-pany.This pay roll listed 2,230 persons in the alleged appropriateunit.Under these circumstances we find that neither union has showna substantial membership among the employees of the Company.Wehereby sustain the motion of the Company to dismiss, and we shallaccordingly dismiss the petition of the A. F. of L.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives ofemployees of Eagle & Phenix Mills, Columbus, Georgia, filed by UnitedTextile Workers of America, Local #2655, affiliated with the AmericanFederation of Labor, be, and it hereby is, dismissed.'At the hearing a witness for the C. I. O. testified that the undated cards ivere signedsince June 1942.('